FILED
                            NOT FOR PUBLICATION                            NOV 25 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


JOHN E. BARRINGTON,                              No. 13-15559

               Petitioner - Appellant,           D.C. No. 2:11-cv-00379-JKS

  v.
                                                 MEMORANDUM*
MICHAEL BABCOCK, Warden, Federal
Correctional Institute; BUREAU OF
PRISONS,

               Respondents - Appellees.


                    Appeal from the United States District Court
                       for the Eastern District of California
                    James K. Singleton, District Judge, Presiding

                          Submitted November 18, 2014**

Before:        LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

       Federal prisoner John E. Barrington appeals pro se from the district court’s

judgment denying his 28 U.S.C. § 2241 habeas petition. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo a district court’s denial of a section

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2241 habeas petition, see Tablada v. Thomas, 533 F.3d 800, 805 (9th Cir. 2008),

and we affirm.

      Barrington contends that his disciplinary proceedings, which resulted in the

loss of 27 days of good conduct time, violated his due process rights because an

investigating officer participated in his hearing and thereby deprived Barrington of

an impartial decisionmaker. Even if this claim has been properly exhausted, it is

without merit. The record reflects that Barrington’s disciplinary hearing

comported with due process, and that “some evidence” supports the disciplinary

officer’s findings. See Wolff v. McDonnell, 418 U.S. 539, 563-71 (1974) (setting

forth due process requirements for prison disciplinary proceedings);

Superintendent v. Hill, 472 U.S. 445, 455 (1985) (requirements of due process are

satisfied if “some evidence” supports disciplinary decision).

      Barrington’s motion for leave to file a supplemental brief, filed January 10,

2014, is granted. The Clerk shall file the supplemental brief received on December

27, 2013.

      AFFIRMED.




                                          2                                   13-15559